[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 480 
It appears from the evidence that there was an agreement on the 5th of September, 1857, to take up certain notes held by the defendants, the collection of which had been guaranteed by the plaintiff. The interest was computed, and the amount due on that day ascertained and settled by the parties. On the same day the amount due by the defendants to the plaintiff for deposits was also stated, and the plaintiff then procured and paid to the defendants the sum required, in addition to what the defendants owed him, to pay for the notes so purchased. The agreement was then understood to be consummated, and the title to the notes to be vested in the plaintiff, but, for his accommodation, they remained at the banking-house of the defendants, where they were all of them payable, so that they might be conveniently found by the makers at maturity. Nothing appears to disturb the conclusiveness of the arrangement, except the certificate that the money paid by the plaintiff had been deposited by him with the defendants. It is claimed that the taking of the certificate as for money deposited is not consistent with a title to the notes. The proper voucher would have been a receipt for the notes, the subject for which the plaintiff alleges that he paid his money. The inference from the delivery and receipt of the certificate is met by the plaintiff by the agreement that he should take up the notes, and its performance on his part, and by the fact that the defendants did deliver to him the larger part of the notes in amount, at a subsequent date, as in part performance of the agreement; and it is further claimed that the force of the certificate, as evidence inconsistent with his title to the notes, is overcome by the designation of it by the defendant Mosher as a voucher. The exception of the defendant to the refusal of the referee to find that the plaintiff, at the time of the deposit, took from the defendants a certificate of deposit for the amount, is based upon the evidence of conversion accompanying the delivery of this instrument. The referee has found, instead of the fact so requested to be found, that the plaintiff received from the defendants a "paper vouching that he had paid them for said *Page 482 
notes." It is apparent that the referee is correct in his finding of fact, as well as in his refusal to find as requested, unless the rules of law required him to accept the written certificate as conclusive evidence of the nature of the transaction, and to disregard the accompanying declaration of the defendant Mosher that the plaintiff should receive it as a voucher.
The certificate was simply an acknowledgment of so much money deposited with the bank. It was of the same force and effect as a receipt for money. The word "certify" adds no additional force to the instrument, as purporting a contract. It contained no promise on the part of the defendants; and if it had, the portion which operated as a receipt for money was quite as capable of separation from that part which evidenced a contract as in the case of a bill of lading. A certificate or acknowledgment that another has deposited a sum of money, has the effect of an acknowledgment by one party that he has received a sum of money from another. A simple certificate like the one in question is not the basis of an action like a promise in writing, but would be evidence, like a receipt, to raise an implied promise to pay in an action for money had and received. We are of the opinion that parol evidence was admissible to explain the certificate in the same manner as in the case of a receipt. (1 Greenl. Ev., § 305.)
In this case the defendants proposed it as a voucher, and themselves prepared and delivered it as such, and the plaintiff so accepted it. It may be well held that the defendants are thereby estopped from claiming for it any other character or effect. The referee, regarding it as a voucher for the money to be received on the collection of the notes, has found that the certificate is "a paper vouching that the plaintiff had paid the defendants for the notes," thereby adopting the effect given to it by the defendant Mosher, when he prepared and delivered it to the plaintiff. He was justified on that ground for refusing to find, as requested, that the money paid by the plaintiff was a deposit, or in any manner affording an inference that the money was received by the defendants for any *Page 483 
purpose except in payment for the notes thereby purchased and paid for.
These considerations also dispose of the objection that the conclusion of the referee that the money was paid as the purchase-price of the notes, is one of fact and not of law. The referee set forth the facts of the transaction, and declared that those facts constituted in law a payment of the purchase-price for the notes. In the manner that the report is drawn, the conclusion of payment is one of law. When the facts are stated in detail which constitute the transaction, their effect is a conclusion of law, and in the present case it is correctly designated as a payment of the price of the notes.
The defendants have made some criticism in respect to the omission to produce the certificates of deposit at the trial, but the question was not there raised so as to bring it before this court, or require any consideration. The defendants have urged three exceptions taken at the trial to the admission or exclusion of evidence:
1st. The plaintiff, as a witness in his own behalf, was asked, on cross-examination, "What did you receive for guaranteeing the paper?" An objection by the plaintiff's counsel was sustained, and the defendants excepted. The paper referred to was the notes guaranteed by the plaintiff, and the subject of the action. It is impossible to perceive that this inquiry has any pertinency. It was suggested by counsel that it corroborated the defendants' evidence that the plaintiff was allowed interest on his deposits, and that he was to keep on deposit an amount equal to his guaranteed paper, as to which latter fact there was a discrepancy in the proof. It still remains not apparent how the question of a commission for guaranteeing, or the amount of such commission, would aid or corroborate the defendants. Besides, there was no difference in the evidence on the point so disputed at the time when the question was put, and it was not repeated after the difference arose on the evidence given by defendant Mosher.
2d. The plaintiff was asked, as a witness in his own behalf, *Page 484 
to state what notes he had guaranteed. The defendants objected on the ground that the notes could not be proved by parol. The objection was overruled, and the defendants excepted. The inquiry did not relate to the contents of the notes. It called for a description. The witness gave it from a written memorandum, which had been made and furnished to him by the defendant Mosher, when it was proposed that he should purchase or take up his guaranteed paper. The memorandum of the defendants was an admission by them, and, as such, evidence for the purpose for which it was introduced. The rule that the best evidence only must be admitted, was not transgressed.
3d. The defendant Mosher, as a witness in his own behalf, was asked to state whether, if these notes had been left for collection, they would have been placed to collection account, in a book kept by the defendants in which they entered all notes left for that purpose. On objection by the plaintiff, the inquiry was excluded, and the defendants excepted.
The defendants had previously proven that they kept such a book, and that these notes were not entered in it. The inquiry objected to was purely hypothetical. The defendants must be content with the deduction justly to be drawn from the fact they were not entered, and any other actual fact which existed, upon which a reasonable inference should be predicated There was another question of a similar character to which an objection by the plaintiff and exception to the ruling occured in the like manner as the last. The defendant was asked, in his own behalf, as follows, viz.: "If this $1,100 had been paid to the bank for these notes, would you have given a certificate of deposit?"
The same reasons which sustained the ruling of the referee, in excluding the previous hypothetical inquiry, are applicable to this. There was no error, and the judgment should be affirmed with costs.